Exhibit 10.1

May 15, 2018

Robert Drummond

3027 Preakness Court

Richmond, TX 77406

Dear Robert:

This letter memorializes the terms of your resignation as an employee and
officer of Key Energy Services, Inc. (the “Company”), effective May 11, 2018
(the “Employment Termination Date”).

The Company hereby accepts your resignation as an employee and officer of the
Company and waives the ninety (90) day notice period required under Section 5(c)
of your Amended and Restated Employment Agreement, dated April 2016, between you
and the Company and Key Energy Services, LLC (the “Employment Agreement”).

You and the Company hereby agree and acknowledge that, notwithstanding anything
in your employment agreement or any equity-based award agreement to the
contrary, effective as of the Employment Termination Date, (i) you shall
continue to serve as a member of the Company’s board of directors (the “Board”)
until such date as determined by the Board in its sole discretion, (ii) you
shall be eligible to receive the same cash compensation for your Board service
following the Employment Termination Date as is paid to other non-employee
directors of the Board, provided that your 2018 Board compensation shall be
prorated for the portion of the 2018 calendar year following the Employment
Termination Date that you serve as a non-employee director, (iii) your unvested
time-based and performance-based restricted stock units shall be forfeited as of
the Employment Termination Date and any of your equity-based awards that are
vested as of the Employment Termination Date shall continue to be subject to
their applicable terms and conditions, (iv) you will have ninety (90) days
following the Employment Termination Date to exercise your vested stock options
in accordance with their terms, (v) in accordance with Section 5(g) of your
Employment Agreement, within ten (10) days following the Employment Termination
Date, the Company shall pay you any unpaid portion of your base salary through
the Employment Termination Date, any accrued but unused vacation and any amounts
for expense reimbursement and similar items that have been properly incurred
prior to the Employment Termination Date in accordance with your Employment
Agreement but not yet been paid, and (vi) due to your resignation, you will not
be entitled to receive any severance benefits under your Employment Agreement or
otherwise.

You further hereby agree and acknowledge that your confidentiality,
non-competition and non-solicitation obligations under your Employment Agreement
and any applicable equity-based award agreements continue to apply in accordance
with their terms after the Employment Termination Date.



--------------------------------------------------------------------------------

Except as set forth in this letter, the terms of your Employment Agreement and
equity-based award agreements continue in full force and effect and are
reaffirmed in all respects.

To indicate your agreement with the foregoing, please sign and return this
letter, which will become a binding agreement on our receipt.

 

Very truly yours,

 

KEY ENERGY SERVICES, Inc.

By:   /s/ Marshall Dodson   Marshall Dodson   Senior Vice President, Interim
Chief Executive Officer and Chief Financial Officer

 

AGREED AND ACKNOWLEDGED: /s/ Robert Drummond Robert Drummond

Date: May 15, 2018

 

2